DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,291,933 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 06/30/2022, with respect to current claims 1 and 6-21 have been fully considered and are persuasive.  As indicated in the previous Final Rejection mailed on 03/31/2022, the previous 103 rejection has been withdrawn.
The previous claim objection regarding previous claim 1 has been considered and is now withdrawn as a result of the current claim amendment.
The previous 112(a) claim rejections regarding previous claims 1, 6-21 and 23 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections regarding previous claims 16-21 and 23 have been considered and are now withdrawn as a result of the current claim amendments.
The previous double patenting rejection has been considered and is now withdrawn as a result of the filing and acceptance of the terminal disclaimer filed on 06/30/2022.

Allowable Subject Matter
Claims 1 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Cupit (U.S. 2013/0186815) and Clark et al. (WO 2006/051336 A2) (hereinafter “Clark”) are considered the closest prior arts.  Specifically, Cupit teaches a filter assembly (see FIG. 1, filter 10) comprising: 
a fluid inlet (see FIG. 1, inlet 16) (see paragraph 37);
a fluid outlet (see FIG. 1, outlet 18) (see paragraph 37); and
a filter medium for receipt of fluid from the fluid inlet and for supplying filtered fluid to the fluid outlet, the filter medium being located between the fluid inlet and the fluid outlet (see FIG. 1, filter element 20) (see paragraph 39).
Clark further teaches a similar filter assembly including a pressure-limiting means (pressure relief valve) located between a fluid inlet and a filter medium (see Clark FIG. 5, pressure relief assembly 15 including a pressure relief valve 77) (see Clark page 6 – “a filtration system…comprising a filter, a system inlet and a pressure relief valve, the pressure relief valve being operable to allow fluid to exit the filtration system when the fluid pressure exceeds a predetermined level…”) (see Clark page 18 – “The pressure relief assembly 15 comprises a pressure relief valve 77 for controlling the flow of fluid between the system inlet 7 and the pressure release outlet 9.  The pressure relief valve 77 is biased by a first coil spring 81 to a closed position in which the pressure relief valve 77 is seated in a relief valve seat 79”), the pressure-limiting means comprising a pressure relief valve (see Clark FIG. 5, pressure relief assembly 15 including a pressure relief valve 77) having a valve closure member releasably engageable with a valve seat connected to the fluid inlet (see Clark FIGS. 5-6, pressure relief assembly 15 including a pressure relief valve 77, relief valve seat 79, spring 81 and closure member 91) (see Clark page 7 – “the valve mechanism comprising a moveable valve closure member for selectively closing a system outlet and a debris discharge outlet of the filtration system, wherein the valve closure member is movable along a linear axis …”) (see Clark page 18 – “The pressure relief assembly 15 comprises a pressure relief valve 77 for controlling the flow of fluid between the system inlet 7 and the pressure release outlet 9.  The pressure relief valve 77 is biased by a first coil spring 81 to a closed position in which the pressure relief valve 77 is seated in a relief valve seat 79”) (see pages 19-20 – “The closure member 91 is movable between a first position in which the system outlet 11 is sealed and the debris discharge outlet 13 is open, and a second position in which the debris discharge outlet 13 is sealed and the system outlet 11 is open…A third coil spring 95 is provided to bias the closure member 91 to the second position…”), and a spring means engaged with the valve closure member for urging the valve closure member away from engagement with the valve seat (open and close positions/directions) (see Clark FIGS. 5-6, pressure relief assembly 15 including a pressure relief valve 77, relief valve seat 79, spring 81 and closure member 91) (see Clark page 7 – “The valve mechanism preferably also comprises a spring means to bias the valve closure member to a position (preferred direction)…outlet is closed…”) (see Clark page 18 – “The pressure relief assembly 15 comprises a pressure relief valve 77 for controlling the flow of fluid between the system inlet 7 and the pressure release outlet 9.  The pressure relief valve 77 is biased by a first coil spring 81 to a closed position in which the pressure relief valve 77 is seated in a relief valve seat 79”) (see pages 19-20 – “The closure member 91 is movable between a first position in which the system outlet 11 is sealed and the debris discharge outlet 13 is open, and a second position in which the debris discharge outlet 13 is sealed and the system outlet 11 is open…A third coil spring 95 is provided to bias the closure member 91 to the second position…”).
However, the combination does not explicitly teach a valve closure member comprising a piston displaceable within a bore, wherein the piston comprises an aperture for allowing the fluid to flow from an upstream side of the piston to a downstream side of the piston, wherein the piston comprises an effective downstream surface that is larger than an effective upstream surface, wherein the valve closure member is urged towards the engagement with the valve seat when a force exerted from fluid pressure applied to the effective downstream surface of the piston exceeds a net force from the fluid pressure applied to the effective upstream surface of the piston and a force exerted by the spring means, as recited in amended, independent claim 1, and as argued by Applicant throughout pages 9-15 of the Remarks section filed on 03/15/2022.
Corresponding dependent claims 6-21 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773